Citation Nr: 1549936	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-44 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability.  

3. Entitlement to service connection for an eye disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2010, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, he withdrew this request in June 2015.  The Veteran testified at a hearing in August 2015 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 60 days to provide the Veteran an opportunity to submit additional evidence but none was received.  

In an October 2015 statement, the Veteran stated that he wished to withdraw his petition to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disability.  The Board notes such a claim is not in appeal status at the RO or the Board, and therefore there is no such claim for the Veteran to withdraw.  

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2015, prior to the promulgation of a decision on the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, the Veteran withdrew his appeal.  

2. In August 2015, prior to the promulgation of a decision on the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed petition to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The criteria for withdrawal of the Veteran's appealed petition to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

At his August 2015 hearing before the Board, the Veteran withdrew his appeal as to his petitions to reopen previously denied claims of entitlement to service connection for bilateral knee and hip disabilities.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran confirmed his withdrawal of his petition to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability in an October 2015 statement.  

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran's October 2015 statement confirmed his withdrawal of his petition to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.  He also stated that he wished to withdraw his petition to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disability.  His October 2015 did not mention a bilateral hip disability.  However, the Board finds that it is clear that the Veteran intended to withdraw his petition to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability from the Veteran representative's statement at his August 2015 hearing.  

In the present case, the Veteran has withdrawn the appeals regarding his petitions to reopen previously denied claims of entitlement to service connection for bilateral knee and hip disabilities.  Therefore there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal concerning the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability is dismissed.  

The appeal concerning the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability is dismissed.  


REMAND

At his August 2015 hearing, the Veteran testified that in the 1980s, he was sent to a private physician by his employer and that the physician told him that he had nerve damage to his eyes.  He also stated that he received treatment at a VA facility or facilities, but it was not clear when.  Remand is necessary to ensure that the record is complete.

Additionally, the Veteran testified that he injured his eyes while at Ft. Stewart.  He stated that a tank battery exploded and his eyes were hit.  He stated that he was told to flush his eyes, was given patches to wear, and was put off duty for one week.  There was no follow up.  Since that time, he stated that his "...vision was never right," and that he has eye pain.  

The Veteran's July 1979 entry exam notes bilateral refractive error that existed prior to service.  For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015); 38 U.S.C.A. § 1110 (West 2014).  In the absence of superimposed disease or injury to the eyes, service connection may not be allowed for refractive error of the eyes, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  No eye disability that was not refractive error was noted on entry.  References are made to myopia in the service treatment records (STRs).  Myopia is considered a refractive error.  Adjudication Procedures Manual, M21-1 III.iv.4.B.1.d.  However, malignant or pernicious myopia may still be service-connected.  Id., at III.iv.4.B.1.c.  

With regard to the Veteran's left eye, the STRs are silent other than for eye examinations which measured his visual acuity to correct his myopia.  

However, with regard to his right eye, a July 1979 record noted a complaint of loss of vision over the previous six years.  The Veteran reported that he was struck across his right eye with a lead pipe in 1973, which was prior to his entry into service.  This evidence suggests that there may be a preexisting condition related to this injury.  A veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

A VA examination is needed because the issue of whether the Veteran had a preexisting right eye disability is raised and because he has asserted that he injured his eyes in service and that residuals of this injury have persisted since service. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by the private physician he was referred to by his employer in the 1980s.   If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Attempt to obtain any outstanding VA treatment records that may exist that are not already associated with the Veteran's claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

3. Schedule the Veteran for an eye examination with an appropriate clinician.  The entire claims file  and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The July 1979 STR noting that the Veteran reported loss of vision in his right eye after being struck with a lead pipe prior to service.   

ii. The transcript of the Veteran's August 2015 hearing where he asserted that his symptoms persisted since his in-service injury.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide all diagnoses for the Veteran's eyes.  

e. With regard to the LEFT eye, the examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that a left eye disability other than refractive errors began during active service, or is related to an incident of service.

ii. Determine whether it is at least as likely as not that the Veteran's refractive error was subject to a superimposed disease or injury during his active service that resulted in a disability apart from the congenial or developmental defect.  

f. With regard to the RIGHT eye, the examiner must provide medical findings or opinions for the following:

i. Whether it is medically undebatable that a right eye disability other than refractive error preexisted his entry into active military service.  The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

ii. If it is found as medically undebatable a right eye disability other than refractive error clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii. If a right eye disability other than refractive error is not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

iv. Determine whether it is at least as likely as not that the Veteran's refractive error was subject to a superimposed disease or injury during his active service that resulted in a disability apart from the congenial or developmental defect.  

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


